Opinion.
Campbell, C. J.:
The verdict in this case was grossly excessive, and is unaccountable, except on the supposition of a misconception of the rights of the parties. The counsel for the appellee propose to remit all of the sum adjudged to him except $500.
It is discretionary with this court to enter judgment here upon' a remittitur, or to remand the case for a new trial, and, in the exercise of this discretion, we decline to enter judgment now for $500, because it seems to us that the appellee is not entitled to rcover so much as that.
*319The judgment will he reversed, and tbe cause remanded for a new trial, unless the appellee will remit all but $300, upon doing which he may have judgment here for that sum.